People v Terry (2021 NY Slip Op 08206)





People v Terry


2021 NY Slip Op 08206


Decided on February 24, 2021


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 24, 2021
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

LEONARD B. AUSTIN, J.P.
ROBERT J. MILLER
FRANCESCA E. CONNOLLY
LINDA CHRISTOPHER, JJ.


2008-06314
 (Ind. No. 1764/06)

[*1]The People of the State of New York, respondent,
vDon Terry, appellant.


Don Terry, Ossining, NY, appellant pro se.
Melinda Katz, District Attorney, Kew Gardens, NY (Johnnette Traill, Nancy Fitzpatrick Talcott, and Jill A. Gross-Marks of counsel), for respondent.
Paul Skip Laisure, New York, NY (Denise A. Corsí of counsel), former appellate counsel.

DECISION & ORDER
Application by the appellant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated November 30, 2010 (People v Terry, 78 AD3d 1207), determining an appeal from a judgment of the Supreme Court, Queens County, rendered July 1, 2008. 
ORDERED that the application is denied. 
The appellant has failed to establish that he was denied the effective assistance of appellate counsel (see Jones v Barnes, 463 US 745; People v Stultz, 2 NY3d 277).
AUSTIN, J.P., MILLER, CONNOLLY and CHRISTOPHER, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court